11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


In the interest of S.M.O. and                * From the County Court at Law
S.B.O., children,                              of Ector County,
                                              Trial Court No. CC-3556-PC.

No. 11-17-00217-CV                           * September 15, 2017

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

   This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.